    Case 1:20-mj-01025-PK
         2:20-mj-05206-DUTY
                          Document
                            Document
                                   29-12
                                      14 Filed 11/02/20
                                               11/05/20 Page 1 of 1 PageID
                                                                     Page ID
                                                                           #:#:42
                                                                              117



          United States Probation &Pretrial Services
                                                 United States District Court
                                                 Central District of California


              Kiry K. Gray                                                                             Michelle A. Carey
District Court Executive /Clerk of Court                                                    Chief Probation &Pretrial Services Officer


                         FILED
               ~.FxK   us.n~srrt[cr couxr


                     1 1/02/2020                                     Date: November 2, 2020
                                                                     Re: Release Order Authorization
             CfiNRUI.DISTRICT OF CALQ~'OIWIA
               BY:      KL        DEPU„t                             Docket Number: 2:20-05206M
                                                                     Defendant: Zheng Congying



To Whom It May Concern:

The above-referenced defendant was ordered released on a bond that includes the special
condition of placement into the Location Monitoring Program and RELEASE TO PRETRIAL
SERVICES ONLY. The Location Monitoring Unit has been advised and is available to release
the defendant from custody.

If you determine the bond has been satisfied, please prepare a release order with the RELEASE
TO PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge's signature.

                                                                      Sincerely,
                                                                                                              ~~~~




                                                                      FERNANDO BASULTO
                                                                      U.S. Probation &Pretrial Services Officer
                                                                      Telephone No.213-894-8850




Edward R. Roybal Federal Building & U.S. Courthouse, 255 East Temple Street, Suite 1410, Los Angeles, CA 90012 / 213-8944726 phone, 21 894
                                                                           0231 fax
